DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Nam et al. (US 2015/0147532, “Nam”) in view of Bellman et al. (US 2014/0106141, “Bellman”), further in view of Saneto et al. (US 2014/0253847, “Saneto”), further in view of Yurt et al. (US 2015/0184031, “Yurt”), do not disclose or suggest: A foldable electronic device module, comprising: a cover element comprising: (a) a component having a glass composition, and a component having a polymer composition, (b) a first primary surface, and (c) a second primary surface; a stack comprising: (a) a panel having a first primary surface and a second primary surface, the first primary surface facing the second primary surface of the cover element, and a panel elastic modulus between about 300 MPa and about 10 GPa, and (b) an electronic device coupled to the panel; and a first adhesive configured to join the stack to the second primary surface of the cover element, the first adhesive comprising a shear modulus between about 0.1 MPa and about 100 MPa, wherein a thickness measured between second primary surface of the cover element and the second primary surface of the panel is from about 105 µm to about 660 µm, the glass component of the cover element comprises a compressive stress region comprising a compressive stress from about 100 MPa to about 2.000 MPa at the first primary surface of the cover element.	The closest prior art of record, Nam, teaches a foldable or bendable electronic device ([0009]) comprising a cover component ([0009] – [0011]) having a polymeric component (e.g., [0066], window member having multiple layers combined with an adhesive, which is a polymeric component; see also Fig. 5, WM, [0028]) and having a thickness of from 20 to 300 micrometers ([0050]). Nam additionally teaches the inclusion of at least two layers and display panel under the window or cover components ([0075], optical layer, which may be a polarizing plate, and display panel affixed with adhesive member, see Fig. 5, and [0076]) and that this layer may be affixed to the window with an adhesive (see Figs. 1B, 5, [0075]).	Nam fails to describe the cover element having a glass layer or component and the claimed elastic modulus, the specific polarizing plate construction (and thus fails to teach the presently claimed distance between the underside of the window layer and the underside of the polarizing plate), that the adhesive has the claimed shear modulus, and the compressive stress at the primary surface of the cover element. While the prior art teaches some of these elements, it would not have been obvious to the ordinarily skilled artisan at the time of filing to have combined various teachings from a broad range of references without the benefit of hindsight. Additionally, as Applicant persuasively argues in the remarks of 8/19/20, the prior art fails to teach that it would have been obvious to have adjusted the glass component of Nam for the benefit of including  the limitation that the glass component of the cover element comprise a compressive stress region comprising a compressive stress from about 100 MPa to about 2000 MPa at the first primary surface of the cover element (see remarks of 8/19/20, pp. 6-8). Therefore, given the totality of independent claims 1 and 10, one of ordinary skill in the art at the time of the invention would not have found it obvious to have modified Nam to include the cover element having a glass layer or component and the claimed elastic modulus, the specific polarizing plate construction, the adhesive having the claimed shear modulus, and the compressive stress at the primary surface of the cover element.	The combination of elements as set forth in the independent claims 1 and 10, and dependent claims 2-7, 9, and 11-21 are not disclosed or made obvious by the prior art for the reasons explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782